Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

Oral Green

1511 E91ST STREET
BROOKLYN. NEW YORK, 11236
(347 522 7785)

ogreen922@gmail.com

To Whom it May Concern.....at

US Bankruptcy Trustees.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK.

RE: ORAL M GREEN (DEBTOR)
CASE #: 120-40029-ESS

August 10th, 2020

Dear Sir/Madam,

Please take notice that I Oral M Green paid Petroff
Amshem(Attorneys at Law) $10,000 retainer for a Bankruptcy
case. However according to our discussion, the Attorneys at
Petroff Amshem tried to repeat the same similar filing as the
previous Attorney Julio Portillo, which is and was not
conducive to my case. So far my requests to the Attorneys
Petroff Amshem has yielded NO response that was benefiting to

my situation.

I Oral Green am requesting more time to find more time to find
new & replacement Counsel that will better support my needs,
and situations in my case, as per the motion filed by Petro

Amshem to be withdrawn from my case and released of their
Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

duties as my Atorneys. I am requesting an opportunity to find

and secure a suitable replacement.

Enclosed is a copy of my last correspondence to Petoff Amshem,
which also represents my reply and defense to my Lawyers

claims for withdraw.

Yours sincerely

Oral Green
Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

Oral Green
1511 east 91 st
Brooklyn NY, 11236

(347) 522-7785

Ogreen922@gmail.com

Oral Green
1511 E91st Street
Brooklyn, New York. 11236

Steven Amshen ; Alex Konstantynovski

To Whom It May Concern... at:

US Bankruptcy Trust n
Petroff Amshen Attorneys Office.

1795 Coney Island Avenue
3rd floor, Brooklyn NY 11230

| Oral Green am requesting more time to gather my growing list of liabilities and also to find
replacement legal counsel. As per the motion filed by Petto Ashem to be withdrawn from my
case and released of their duties as my attorney; | am requesting an opportunity to find and
secure a suitable replacement.

Below is a copy of my last correspondence to the lawyers which also represents my reply and
defense to my lawyers’ claims for withdraw.

Letter to Attorneys:

As we have established, on our last phone call on January 24, 2020, | do have some
reservations as it relates to the legal strategy being taken.

Specifically, the usage of a Chapter 13 re-organization bankruptcy verses a chapter 7
liquidation bankruptcy. As | understand it, either option would allow for a stay on the
foreclosure of the property or would give us an opportunity to present the unusual and
extenuating circumstances of my case.

In addition, as mentioned in our previous call, a Chapter 7 bankruptcy would have a powerful
added benefit by allowing for the full reset or liquidation of my debts and liabilities.(Thus keeping
in line with my strategy of the Restorative Re-Building of my life). Furthermore, as you have
advised, | have taken a deeper look through my paperwork and have located additional debts
Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

and liabilities that need to be included within my Chapter 7 liquidation bankruptcy. To be clear,
My intended purpose for retaining a lawyer was 3-fold; first, to provide immediate financial relief,
second, to stay or stop any fraudulent efforts to remove me or take my home and finally to
provide a means and platform to addressing my nearly 2 decades long yet still actively evolving
Adverse Possession/Predatory Lending case.

After our last discussion | was a bit more hopeful and intrigued by the possibilities of getting my
issues truly resolved unlike the reactive patch methods utilized by previous lawyers . In this
case | was hoping that we would be utilizing the strategy of the chapter 7 method, because it
would directly provide me with immediate financial relief, and it would even decrease the
amount of time, litigation, and expenses on both our ends.

| thank you for your continued patience and understanding with my complex case. As we also
discussed, There are actions being taken on the king's county supreme court front that achieves
the same goals as filing for a bankruptcy. (To delay foreclosure and request that the judge
reviews and considers the extenuating circumstances connected with this case and real
property. (Ref. Index 3054 2015 and 16393 2003) Considering the fact that any official actions
taken by the bank or courts would be weeks or months away...! have a question.... maybe | just
don't know the legal process, but my question is what is the reason for the urgency or
immediate rush, when we know there is already a stay on the property until approximately 19 th
February 2020 and we agree that we want to take our time and file this bankruptcy smarter than
the last failed bankruptcy?? Im Just curious.

Anyway, Thanks again for being one of the good ones, as we mentioned to you last time.

| remain hopeful of the correspondents we are currently with OAG, Specifically, NY State Office
of The Attorney General Mrs. Letitia James and we will be sure to mention to her, and her staff
in Constituent Services, how patient knowledgeable and helpful you were in helping to
responsibly resolve this entire predatory mortgage mess, and how you seem to be nothing like
the other firms that we are currently discussing. Thanks again | look forward, and await to hear
from you all as soon as needed be.

Sincerely yours,
Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

 

UNITED STATES BANKRUPTCY COURT tmd3574/nk
EASTERN DISTRICT OF NEW YORK AUGUST 19, 2020

x 9:00AM
IN RE:

Chapter 13
ORAL M GREEN, Case No: 120-40029-ESS
Debtor.
x

 

NOTICE OF SETTLEMENT OF
PROPOSED ORDER DISMISSING CASE

SIRS/MESDAMES:

PLEASE TAKE NOTICE, that an Order of which the within is a true copy will be presented
for settlement to the Honorable Elizabeth S. Stong, U.S. Bankruptcy Judge, at the United States
Bankruptcy Court at 271 Cadman Plaza East, Brooklyn, New York on August 19, 2020, at 9:00AM.

PLEASE TAKE FURTHER NOTICE, that counter-orders must be presented and served
upon the undersigned no later than three (3) days prior to the settle date set forth above, and if

no counter-order is presented and served, the attached Order may be signed.

Date: Jericho, New York
July 17, 2020

s/Marianne DeRosa

MARIANNE DEROSA, CH 13 TRUSTEE
400 JERICHO QUADRANGLE, STE 127
JERICHO, NY 11753

(516) 622-1340

 
Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

tmd3574/nk
THIS ORDER RELATES TOA
HEARING HELD ON
JUNE 29, 2020
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
X Chapter 13
IN RE: Case No. 120-40029-ESS

 

ORAL M GREEN,
ORDER DISMISSING CASE
Debtor.

 

X
UPON the February 14, 2020 written application of Marianne DeRosa, Chapter 13

Trustee, (the “Trustee”) seeking entry of an Order dismissing the instant Chapter 13 case
pursuant to 11 U.S.C. §1307(c) and due notice of the aforesaid application having been given to
all necessary parties; and

WHEREAS, on June 29, 2020, the Trustee appeared in support thereof and no one
appeared on behalf of the Debtor; and

WHEREAS, Debtor did not file written opposition to the Trustee’s Motion to Dismiss as
required by E.D.N.Y. LBR 9013-1(b); and

WHEREAS, the Debtor failed to commence making Chapter 13 plan payments to the
Trustee, as required by 11 U.S.C. §1326(a)(1); and

WHEREAS, the Debtor failed to file a Chapter 13 Plan, as required by 11 U.S.C. §1321
and Fed. R. Bankr. P. 3015(b); and

WHEREAS, the Debtor failed to file copies of payment advices or other evidence of
payment received from any employer within the last 60 days before the filing of the petition as
required by 11 U.S.C. §521(a)(1)(B)(iv); and

WHEREAS, the Debtor failed to comply with 11 U.S.C. §521(e)(2)(A)(i) in that the Debtor
has failed to provide the Trustee with a copy of a federal income tax return or transcript thereof

for the most recent year 7 days before the first meeting of creditors; and
Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

WHEREAS, the Debtor failed to comply with the disclosure requirements of E.D.N.Y. LBR
2003-1; and

WHEREAS, the Debtor failed to appear and be examined at the Section 341 Meeting of
Creditors as required by 11 U.S.C. §343; and

WHEREAS, each of the foregoing constitutes cause for dismissal of a Chapter 13 case;
and

WHEREAS, based upon the findings of fact and conclusions of law as stated on the
record, cause exists to dismiss this case pursuant to 11 U.S.C. §1307(c); it is accordingly

ORDERED, that the instant Chapter 13 case be dismissed pursuant to 11 U.S.C. §1307(c)
of the Bankruptcy Code.

Dated: Brooklyn, NY
, 2020

 

Hon. Elizabeth S. Stong
United States Bankruptcy Judge
Case 1-20-400249-E€SS DOC Zo Filed Vo/l2Z/20 Entered Voilo/20 10741750

Index No: 120-40029-ESS
UNITED STATES BANKRUPTCY COURT:
EASTERN DISTRICT OF NEW YORK

IN RE

ORAL M GREEN,

Debtor.

NOTICE OF SETTLEMENT, ORDER DISMISSING CASE
and
CERTIFICATE OF SERVICE

 

MARIANNE DeROSA, TRUSTEE
100 JERICHO QUADRANGLE, STE 127
JERICHO, NY 11753
(516) 622-1340

 
Case 1-20-400z249-ESS DOC Zo Fed Vo/l
Case 1204002985 Doc 26 Filed 06/04/20 Entered 06/05/20 US11°30 ©

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

x
In re: Chapter 13
Case No. 1-20-40029-ess
ORAL M GREEN,
Debtor.
x
ORDER

GRANTING MOTION TO WITHDRAW AS COUNSEL FOR THE DEBTOR
Upon consideration of the motion (the “Motion”) of Petroff Amshen LLP, for an order
pursuant to Rule 2090-1 (d) of the Local Rules for the Eastern District of New York to withdraw
as counsel of record for the Debtor, Oral M Green, and the Affirmation of Steven Amshen, Esq.,
in support of the Motion; and due and sufficient notice of the Motion having been given under the
circumstances; and the Court having reviewed all pleadings and other papers filed or submitted in
connection with the Motion; and after due deliberation and sufficient cause appearing therefor; it

is hereby

 

ORDERED that Petroff Amshen LLP is granted leave to withdraw as counsel for the
Debtor, Oral M Green, and is hereby deemed removed as counsel for the Debtor in this Chapter

13 bankruptcy proceeding; and itis further

ORDERED that the Clerk and all parties in interest in this case are authorized and directed

to take all actions necessary to effectuate the relief granted pursuant to this Order; and it is further
CGaSelt 2UUU Vass Wee Zo FIER US/O4/20 = leiitered) Caos DURA So

ORDERED thatthis Court may retain jurisdiction to hear and determine all matters arising

from or related to the implementation and/or interpretation of this order.

 

Elizabeth S. Stong__)
United States Bankruptcy Judge

Dated: Brooklyn, New York
June 4, 2020

 

 
